Citation Nr: 0912846	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-30 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to service connection for depression 
(dysthymia, mood disorder with depressed mood).

2.  Entitlement to service connection for post traumatic 
stress disorder. 

3.  Entitlement to service connection for pneumonia.

4.  Entitlement to service connection for abdominal muscle 
spasms.

5.  Entitlement to service connection for right great toe 
arthritis. 

6.  Entitlement to an initial rating in excess of 10 percent 
for right hand arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1968 to January 1970 and from October 1972 to January 
1993.  The veteran died in March 2009.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from 
September 2005 and January 2006 rating decisions by the Boise 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

On March 19, 2009, the Board was notified by the Boise RO 
that the appellant died in March 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008). 


ORDER

The appeal is dismissed.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


